Exhibit 10.1

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of the 27th day of August, 2013, by and among the lenders listed on the
signature pages hereof (the “Lenders”), FURMANITE WORLDWIDE, INC., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party hereto
pursuant to Section 2.23 of the Credit Agreement (each a “Designated Borrower”,
and, together with the Company, the “Borrowers” and, each a “Borrower”), and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (the
“Administrative Agent”).

BACKGROUND

WHEREAS, Lenders, Borrowers, and the Administrative Agent are parties to that
certain Credit Agreement dated as of March 5, 2012 (as amended through the date
hereof and as may be further amended, extended, renewed, or restated from time
to time, the “Credit Agreement”) (terms defined in the Credit Agreement and not
otherwise defined herein shall be used herein as defined in the Credit
Agreement);

WHEREAS, Borrowers have requested that the Administrative Agent, subject to the
conditions set forth herein, (a) consent to the Fixed and Floating Charges by
Furmanite Limited and Furmanite International Limited in favor of the Trustees
of the Furmanite International Limited Pension Plan, (b) consent to the
acquisition of a division of ENGlobal Corporation and the Indebtedness to be
incurred and owing to the seller, (c) increase the aggregate Commitments by
$25,000,000 by each existing Lender increasing its Commitment and re-establish
the accordion feature at $25,000,000, and (d) amend certain provisions of the
Credit Agreement as provided in this Amendment;

WHEREAS, Administrative Agent and the Lenders have agreed to such amendment as
set forth below, subject to the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the parties hereto covenant
and agree as follows:

1. AMENDMENTS TO THE CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:

(a) Amendment to Definitions. Section 1.01 of the Credit Agreement is hereby
amended to add definitions of Acquisition and ENG E&C Acquisition in
alphabetical order and amend the definitions of EBITDA, Fixed Charge Coverage
Ratio, Interest Period, and Leverage Ratio to read as follows:

“Acquisition” means the purchase or other acquisition of all of the Equity
Interests in, or all or substantially all of the property or a division or
business segment of, any Person that, upon the consummation thereof, will be
wholly-owned directly by the Company or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation).



--------------------------------------------------------------------------------

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii)income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary non-cash charges for such period
and (v) any other non-cash charges for such period (but excluding any non-cash
charge in respect of an item that was included in Net Income in a prior period),
minus (b) without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (a)(v) taken in a prior period and (ii) any extraordinary gains and
any non-cash items of income for such period, all calculated for the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP. For purposes
of calculating EBITDA, whenever an Acquisition occurs, EBITDA may be calculated
giving pro forma effect to such Acquisition to the extent approved by the
Administrative Agent.

“ENG E&C Acquisition” means the Acquisition by Furmanite America, Inc., of
certain assets comprising the Engineering and Construction segment of ENGlobal
Corporation for an aggregate purchase price of up to $23,500,000, payable in
cash in the amount of up to $20,000,000 and by execution of a promissory note
payable by Furmanite America, Inc., to ENGlobal Corporation in the principal
amount of up to $3,500,000, all upon terms and conditions satisfactory to the
Administrative Agent.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures (Capital Expenditures paid
with Revolving Loans shall be treated as unfinanced Capital Expenditures) for
the period of four fiscal quarters ended on such date (or if such date is not
the last day of a fiscal quarter, ended on the last day of the fiscal quarter
most recently ended prior to such date), but excluding any portion of the
purchase price paid in connection with the ENG E&C Acquisition which may be a
Capital Expenditure or any other Acquisition which may be a Capital Expenditure
to the extent approved by the Administrative Agent, to (b) Fixed Charges for the
period of four fiscal quarters ended on such date (or if such date is not the
last day of a fiscal quarter, ended on the last day of the fiscal quarter most
recently ended prior to such date), all calculated for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Eurocurrency Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Company may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing

 

2



--------------------------------------------------------------------------------

only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on a Business Day on or before the end of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Leverage Ratio” means, on any date, the ratio of (a) Funded Indebtedness on
such date (excluding Indebtedness permitted under Section 6.03(i)) minus Excess
Cash on such date to (b) EBITDA for the period of four consecutive fiscal
quarters ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter most recently ended prior
to such date).

(b) Amendment to Section 2.05(a)(i). Section 2.05(a)(i) of the Credit Agreement
is hereby amended to read as follows:

“(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$10,000,000,”

(c) Amendment to Section 2.09(f). The first sentence of Section 2.09(f) of the
Credit Agreement is hereby amended to read as follows:

“Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Company and each Lender
being added or increasing its Commitment, subject only to the approval of all
Lenders if any such increase would cause the Commitments to exceed
$125,000,000.”

(d) Amendment to Section 6.01. Section 6.01 of the Credit Agreement shall be
amended to replace the “.” with “; and” in subsection (k) and insert new
subsection (l) immediately after subsection (k) which new subsection (l) shall
read as follows:

“(l) Liens arising under the Fixed and Floating Charges, by Furmanite Limited
and Furmanite International Limited in favor of the Trustees of the Furmanite
International Limited Pension Plan (collectively, the “Fixed and Floating
Charges”) to the extent such charges are subordinated to the Liens in favor of
the Administrative Agent upon terms and conditions satisfactory to
Administrative Agent.”

 

3



--------------------------------------------------------------------------------

(e) Amendment to Section 6.02. The first phrase of the preamble to
Section 6.02(f) of the Credit Agreement is hereby amended to read as follows:

“(f) Acquisitions, provided that, with respect to each such Acquisition made
pursuant to this Section 6.02(f) the following conditions are satisfied:”

(f) Amendment to Section 6.03. Section 6.03 of the Credit Agreement shall be
amended to restate subsections (f) and (h) as follows and insert new subsection
(i) immediately after subsection (h) which new subsection (i) shall read as
follows:

“(f) unsecured Indebtedness owing to Persons other than the Parent in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;

(h) unsecured Indebtedness owing to the Parent in an aggregate principal amount
not to exceed $7,500,000 at any time outstanding; provided that any such
Indebtedness that is evidenced by a note shall be upon terms and conditions
satisfactory to the Administrative Agent including subordination to the
Obligations upon terms and conditions reasonably satisfactory to the Required
Lenders, and all payments of such Indebtedness shall in any event be subject to
Section 6.06; and

(i) Indebtedness in an aggregate amount not to exceed $19,000,000 calculated in
accordance with GAAP under The Pension and Life Assurance Plan of Furmanite
International Limited, which Indebtedness is subordinate to the Secured
Obligations upon terms and conditions satisfactory to Administrative Agent.”

(g) Amendment to Article VI. A new Section 6.19 “Amendment, Etc. of the Fixed
and Floating Charges” is hereby added to the Credit Agreement immediately
following 6.18 thereof, which Section 6.19 shall read as follows:

“Section 6.19 Amendment, Etc. of the Fixed and Floating Charges. Amend, modify,
or change in any manner any term or condition of the Fixed and Floating Charges,
the obligations secured thereby, or any agreement evidencing such obligations,
except with the prior written consent of the Administrative Agent.”

(h) Amendment to Section 7.01. Section 7.01 of the Credit Agreement shall be
amended to insert new subsection (r) immediately after subsection (q) therein
which new subsection (r) shall read as follows:

“(r) any Event of Default, as defined under either Fixed and Floating Charge,
shall occur;”

(i) Amendment to Commitment Schedule. The Commitment Schedule is hereby amended
to read in the form of the Commitment Schedule attached hereto. Each lender
hereby agrees that as of the effectiveness of this Amendment, its Commitment is
set forth on the Commitment Schedule attached hereto. As of the date hereof, the
Borrower has fully exercised is right to increase the Commitments pursuant to
Section 2.09(e) of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES TRUE. By its execution and delivery hereof,
each Borrower represents and warrants to the Administrative Agent, the Issuing
Bank, and the Lenders that, as of the date hereof:

(a) after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof as if made on and
as of such date, except for any representations and warranties made as of a
specific date, which shall be true and correct in all material respects on and
as of such specific date;

(b) the execution, delivery and performance by each Borrower of this Amendment
have been duly authorized by all necessary corporate, limited liability company
or partnership action required on its part, and this Amendment and the Credit
Agreement are the legal, valid and binding obligations of the Borrowers,
enforceable against the Borrowers in accordance with their terms, except as
their enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally; and

(c) after giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default.

3. CONDITIONS TO ENG E&C ACQUISITION. In reliance on the representations,
warranties, covenants and agreements contained in this Amendment, and subject to
the terms and conditions set forth in (i) this Section 3 and (ii) Section 4
hereof, the Lenders hereby consent to the ENG E&C Acquisition and agree that the
ENG E&C Acquisition purchase price shall not reduce the acquisition basket
limits in Section 6.02(f) of the Credit Agreement; provided, that each of the
following conditions is satisfied:

(i) the ENG E&C Acquisition shall be consummated and funded on or prior to
September 30, 2013 or such later date to which the Administrative Agent may
agree;

(ii) the ENG E&C Acquisition shall be consummated pursuant to documentation
satisfactory to the Administrative Agent, the material terms of which have been
provided to the Lenders on the date hereof including a cash purchase price not
to exceed $20,000,000 and an unsecured promissory note of Furmanite America,
Inc., payable to the sellers in an amount not to exceed $3,500,000 upon terms
satisfactory to the Administrative Agent; and

(iii) No Default exists immediately prior to or after giving effect to the
consummation of the ENG E&C Acquisition.

 

5



--------------------------------------------------------------------------------

4. CONDITIONS OF EFFECTIVENESS. This Amendment shall not be effective until each
of the following conditions precedent shall have been satisfied:

(a) Execution and Delivery. The Borrowers, the Administrative Agent, and the
Lenders shall have executed and delivered this Amendment to Administrative
Agent;

(b) Payment of Fee. Borrowers shall have paid to Administrative Agent, for the
pro rata benefit of the Lenders, a fully earned and nonrefundable fee in an
amount equal to 0.20% of the increase in each Lender’s aggregate Commitment
being provided pursuant to this Amendment;

(c) Representations and Warranties. The representations and warranties of the
Borrowers under this Amendment are true and correct in all material respects as
of such date, as if then made (except to the extent that such representations
and warranties relate solely to an earlier date);

(d) No Default. No Default shall have occurred and be continuing or shall result
from the effectiveness of this Amendment; and

(e) Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as the Administrative Agent or its counsel may reasonably request,
and all such documents shall be in form and substance satisfactory to the
Administrative Agent.

5. REFERENCE TO CREDIT AGREEMENT; RATIFICATION. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by this Amendment. The terms, provisions, conditions and
covenants of the Credit Agreement and the other Loan Documents remain in full
force and effect and are hereby ratified and confirmed.

6. COUNTERPARTS; EXECUTION VIA FACSIMILE. This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Amendment may
be validly executed and delivered by facsimile or other electronic transmission
(including pdf).

7. LEGAL EXPENSES. Each Borrower hereby agrees to pay all reasonable fees and
expenses of counsel to the Administrative Agent incurred in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.

8. GOVERNING LAW; BINDING EFFECT. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York and shall be
binding upon each Borrower, the Administrative Agent, each Lender and their
respective successors and assigns.

9. HEADINGS. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

6



--------------------------------------------------------------------------------

10. LOAN DOCUMENT. This Amendment is a Loan Document and is subject to all
provisions of the Credit Agreement applicable to Loan Documents, all of which
are incorporated in this Amendment by reference the same as if set forth in this
Amendment verbatim.

11. Guarantors. The Guarantors hereby consent to the execution of this Amendment
by the Borrowers and reaffirm their obligations under the Loan Documents. The
Borrowers and the Guarantors acknowledge and agree that the renewal, extension
and amendment of the Credit Agreement shall not be considered a novation of
account or new contract but that all existing rights, titles, powers, and
estates in favor of the Administrative Agent, the Issuing Bank and the Lenders
constitute valid and existing obligations in favor of the Administrative Agent,
the Issuing Bank, and the Lenders. The Borrowers and the Guarantors each confirm
and agree that (a) neither the execution of this Amendment or any other Loan
Document nor the consummation of the transactions described herein and therein
shall in any way effect, impair or limit the covenants, liabilities, obligations
and duties of the Borrowers and the Guarantors under the Loan Documents, and
(b) the obligations evidenced and secured by the Loan Documents continue in full
force and effect.

12. NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

12. Successors and Assigns. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (1) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrowers without such consent shall be null and void) and (2) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with Section 10.04 of the Credit Agreement. Nothing in this
Amendment, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and Participants (to the extent provided in Section 10.04 of
the Credit Agreement) any legal or equitable right, remedy or claim under or by
reason of this Amendment.

13. Instruction to Administrative Agent. Required Lenders hereby direct the
Administrative Agent to enter into a Subordination Agreement with the Trustees
of the Furmanite International Limited Pension Plan, subordinating the Lien of
the Fixed and Floating Charges to the Lien of the Administrative Agent, upon
terms and conditions satisfactory to the Administrative Agent.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders, the Issuing Bank, and the
Administrative Agent have executed this Amendment as of the date first above
written.

 

BORROWER:

FURMANITE WORLDWIDE, INC. By:  

 

Name:   Robert S. Muff Title:   Principal Financial Officer DESIGNATED
BORROWERS:

FURMANITE INTERNATIONAL

FINANCE LIMITED

Acting by:  

 

Name:   Robert S. Muff Title:   Director FURMANITE LIMITED Acting by:  

 

Name:   Robert S. Muff Title:   Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually as a Lender, as Administrative

Agent, and as the Issuing Bank

By:

 

 

Name:

  Jim Cunningham

Title:

  Banker Senior—MM



--------------------------------------------------------------------------------

OTHER LENDERS: WELLS FARGO BANK, N.A., as Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

COMPASS BANK, as Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Each of the undersigned hereby consents and agrees to this Amendment and agrees
that the Loan Documents to which it is a party are hereby ratified, reaffirmed,
and confirmed, and are and shall remain in full force and effect and shall
continue to be the legal, valid, and binding obligation of each of the
undersigned enforceable against the undersigned in accordance with their
respective terms.

 

GUARANTORS: FURMANITE WORLDWIDE, INC. By:  

 

Name:   Robert S. Muff Title:   Principal Financial Officer

 

FURMANITE INTERNATIONAL FINANCE LIMITED

Acting by:

      In the presence of:        

 

Name: Robert S. Muff

      Name: William Fry

Title: Director

      Title: Secretary

 

FURMANITE LIMITED     Acting by:     In the presence of:      

 

Name: Robert S. Muff     Name: William Fry Title: Director     Title: Secretary

 

FURMANITE OFFSHORE SERVICES, INC. By:                                   
                                                         Name: Robert S. Muff
Title: Principal Financial Officer



--------------------------------------------------------------------------------

FURMANITE AMERICA, INC. By:  

 

Name: Robert S. Muff Title: Principal Financial Officer FURMANITE US GSG LLC By:
Furmanite America, Inc., its sole member By:  

 

Name: Robert S. Muff Title: Principal Financial Officer FURMANITE HOLDING B.V.  
Name: Robert Scott Muff Title: Director A

 

FURMANITE 1986     Acting by:     In the presence of:      

 

Name: Robert S. Muff     Name: William Fry Title: Director     Title: Secretary
FURMANITE GSG LIMITED     Acting by:     In the presence of:      

 

Name: Robert S. Muff     Name: William Fry Title: Director     Title: Secretary



--------------------------------------------------------------------------------

FURMANITE INTERNATIONAL LIMITED

 

Acting by:

 

Name: Robert S. Muff

Title: Director

    

 

 

In the presence of:

 

Name: William Fry

Title: Secretary

FURMANITE AUSTRALIA PTY LTD

in accordance with section 127(1) of the Corporations

Act 2001 (cwlth) by authority of its director:

 

By:                                                                   
                                    

Name: Robert S. Muff

Title: Director

    

 

 

 

 

By:                                                                   
                               

Name: Joseph E. Milliron

Title: Director

FURMANITE MALAYSIA LLC

 

By: Furmanite Holding B.V., its sole member

 

Name: Robert Scott Muff

Title: Director A

    

SELF LEVELING MACHINES, INC.

 

By:                                                                   
                                    

Name: Robert S. Muff

Title: Principal Financial Officer

    

ADVANCE INTEGRITY SOLUTIONS, INC.

 

By:                                                                   
                                    

Name: Robert S. Muff

Title: Principal Financial Officer

    



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 40,000,000   

Wells Fargo Bank, N.A.

   $ 40,000,000   

Compass Bank

   $ 20,000,000   

Total

   $ 100,000,000   

 

15